Citation Nr: 0408357	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for Hepatitis C with 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, and veteran's spouse.


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
February 1947.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decision dated in February 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Hartford, Connecticut, which denied service connection for 
Hepatitis C with peripheral neuropathy.  

In December 2003, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900 (2003).  

In December 2003, this matter was remanded to the Appeals 
Management Center to afford the veteran a requested hearing.  
In February 2004, the veteran and his spouse testified at a 
videoconference hearing before the undersigned.   

This issue is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The Veterans' Claims Assistance Act of 2000 (VCAA) provides 
that upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  VCAA, 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); see also Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  VCAA, 
38 U.S.C.A. § 5103(a).  VA has also adopted a requirement 
that it inform the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2).

Review of the record reveals that in a July 2001 VA Form 21-
4142, Authorization and Consent to Release Information to the 
VA, the veteran identified four hospitals and a physician who 
have treated him for Hepatitis C and liver damage.  The 
veteran has reported that Dr. James Tracey treated him from 
1970 to the present.  He also reported that he had been 
treated at the Norwalk Hospital in Norwalk, Connecticut, and 
he was under observation for liver damage in about 1962.  
Review of the record reveals that treatment records from Dr. 
Tracey are associated with the claims folder.  However, these 
records only cover the time period from 1997 to 2000.  The 
Board finds that the treatment records dated from 1970 to 
1997 could be relevant to the veteran's claim since such 
records may provide information as to the date of onset of 
the Hepatitis C.  Review of the record further reveals that 
the RO did not make an attempt to obtain the treatment 
records from Norwalk Hospital.  These records could be 
relevant to the veteran's claim. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's testimony and the medical evidence show that 
there may be a relationship between transfusions performed 
during service and the subsequently diagnosed Hepatitis C.  
There is no conclusive opinion of record on this question.  
Therefore an examination is needed.

Accordingly, this case is remanded for the following action: 

1.  The RO should provide the veteran 
with a VCAA notice letter in accordance 
with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

2.  The RO should make an attempt to 
obtain and associate with the claims 
folder the treatment records from Dr. 
James Tracey dated from 1970 to 1997 
showing treatment of Hepatitis C and any 
residuals thereof, and hospital records 
from the Norwalk Hospital in Norwalk, 
Connecticut, showing treatment for liver 
damage in the 1960's.  The RO should also 
take the necessary steps to obtain 
records of examinations provided by the 
veteran's employer showing abnormal liver 
function.

3.  The RO should afford the veteran a 
liver examination in order to obtain an 
opinion as to the etiology of the current 
Hepatitis C and peripheral neuropathy.  
The examiner should review the claims 
file and not such review in the 
examination report or an addendum to the 
report.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the current Hepatitis C with 
peripheral neuropathy is the result of a 
blood transfusion, or other disease or 
injury in service.  The examiner should 
provide a rationale for the opinion.

4.  The case should then be returned to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


